Title: Mary Smith Cranch to Abigail Adams, 28 December 1800
From: Cranch, Mary Smith
To: Adams, Abigail


				
					
						Dear Sister
						Quincy December 28th 1800
					
					I have just clos’d a long Letter to sister Peabody from whom I reciev’d one last week— Tis the first I have written to her Since I was Sick She is well herself but mr Peabody has been More unwell than Since they were married ha Sore in his ear attended with great pain in his Neck he is better, & got out again— I hope you my dear Sister are well of your cold, but your troubles must be great Essex junto what hast thou done? apostates all thou wilt rue the day in which thou aided Ham the little General & his crew to banish from the Seat of Goverment the Man who has done nothing for So many years but raise his country to the respectability which it now has among the nations of the earth—the man who is grown grey in his countrys Service. but thus it will ever be in such free goverments I suppose— I hope the evening of Your days May be tranquil. I know you have both greatness of mind enough to retire with Dignity &

Sure I am you will be as much respected in a private station as you were in a more exalted one.
					In a Letter which doctor Tufts reciev’d yesterday, I find I may hope to see my dear Sister Sooner than I expected— do my Sister tell me what I can do for you. I am well enough to do any thing now & shall rejoice if I can be of any service to you My children at washington will Mourn this change in Goverment just felt what a blessing your Society was & then have it Snatched from them tis hard but it must be borne—
					The Sudden death of mrs Pope has given uncle Quincy a dreadful Shock— She went to Bed well spoke at six a clock to the Boys to be still & let her sleep. they heard her cough at Seven & found her dead at eight
					The Fever has not left this place yet there are a number very ill now. Several were taken last week those who have recover’d many of them look as if they had been up a faling I am not among that class yet. Mrs norton is nicely & the Family very well Mr Greenleafs are well also— your Friends in this town are all well
					Sister Peabody Says She has not heard from any of you Since you went away Surely her Son has written to her what can become of the Letters
					tell Mr Brisler his Family are well & cousin Louissa that her Sister has given her another Nephew a christmas gift I believe. her mother din’d with me that day & heard of the birth of her grandson in the evening— how is My little Sprightly Susan does she have fits now My Love to her. She Must be a very good Girl & mind all You say to her & then I Shall love her very much
					remember me kindly to the President & always be assur’d of the tenderest affection / of your Sister
					
						Mary Cranch
					
				
				
					please to give my Love to my children
				
			